            Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 1 of 13


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
JUSTIN ETZIN,

                                              Plaintiff(s),             Civil Action No.:
                                                                        7:20-cv-6551 (_______)
                              -against-

AMERICAN ZURICH INSURANCE COMPANY,                                      COMPLAINT WITH
                                                                        JURY DEMAND
                                               Defendant(s).
--------------------------------------------------------------------


         Plaintiff(s), JUSTIN ETZIN, by his attorneys, GREENBLATT & AGULNICK,

P.C., for his complaint against the defendant AMERICAN ZURICH INSURANCE

COMPANY, alleges as follows:



                                                THE PARTIES

         1.       Plaintiff JUSTIN ETZIN is an individual and citizen of the Republic of

Seychelles, with a current residence at 51 Avenue Mozart 75016, Paris, France, and

residence in the State of New York at 1503 Old Orchard Street, West Harrison, New

York 10604.

         2.       Defendant AMERICAN ZURICH INSURANCE COMPANY ("Insurance

Company") is a corporation duly organized and existing under the laws of the State of

Illinois,     with   principal     offices     for    the     conduct   of   business   located   at

1299 Zurich Way, Schaumburg, Illinois 60196.



                                 JURISDICTION AND VENUE

         3.       Defendant AMERICAN ZURICH INSURANCE COMPANY, its

subsidiary, and/or agent is an insurance company licensed, admitted, engaging in, and/or
         Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 2 of 13


authorized to engage in the business of providing casualty insurance, including “builder’s

risk” coverage in the State of New York, with offices for the transaction of business

located within the State of New York.

       4.      Plaintiff brings this action against Defendant with regard to the

Defendant’s failure to fully indemnify Plaintiff for his vandalism loss which occurred on

or about July 24, 2018, and submitted to Defendant under the builder’s risk insurance

policy issued by Defendant, the facts and circumstances being more fully set forth below.

       5.      The transaction of events and the property that is the subject of this

lawsuit occurred and located within the County of Westchester, State of New York.

       6.      The matter in controversy exceeds the sum of seventy-five thousand

dollars ($75,000.00), exclusive of interest and costs.

       7.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391.



                                          FACTS

       9.      At all times hereinafter alleged, Plaintiff(s) owned and/or had an insurable

interest in the real property located at 1503 Old Orchard Street, West Harrison, New

York (“Plaintiff’s Property”).

       10.     On or about January 31, 2018, Insurance Company, its subsidiary, and/or

agent for good and valuable consideration and a premium paid, issued and/or reissued to

Plaintiff(s) a builder’s risk insurance policy, including endorsements and amendments

thereto which became a part of said policy and coverage for Business Property/Jewelry

Inventory, bearing the policy number ER11254283 (hereinafter referred to as the

"Policy"), whereby it insured Plaintiff’s Property again all risks of loss specified in the
           Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 3 of 13


policy, including inter alia vandalism and damage caused by vehicle/machinery impact,

to the limits contained therein. The policy was signed by the authorized agents of the

Defendant, its subsidiary, and/or agent. A copy of the Policy is annexed hereto and

incorporated by reference as EXHIBIT A.

       11.     The Defendant, its subsidiary, and/or agent, during the policy term, agreed

to indemnify the Plaintiff(s) against loss or damage sustained by inter alia vandalism as

well as vehicle/machinery impact damage.



                               THE VANDALISM LOSS

       12.     On or about April 25, 2018, at 1503 Old Orchard Street, West Harrison,

New York, while the insurance policy was in full force and effect, Plaintiff’s Property

was vandalized and sustained damage (the “Vandalism Loss”).

       13.     By reason of the above-mentioned Vandalism Loss, the Plaintiff sustained

a loss covered under the Policy in an amount to be determined at trial but believed at the

time of loss to be in excess of one million, five hundred sixty-eight thousand, five

hundred thirty-nine dollars ($1,568,539.00) (hereinafter “Plaintiff’s Vandalism Damages

Claim”).

       14.     That out of the Plaintiff’s Vandalism Damages Claim, Defendant paid

three hundred ninety-five thousand, two hundred eighty-eight dollars and forty-eight

cents ($395,288.48) towards the claim, leaving an outstanding claim of one million, one

hundred seventy-three thousand, two hundred fifty dollars and ninety-four cents

($1,173,250.94), less deductible.



                            THE WALL IMPACT CLAIM
         Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 4 of 13


        15.     On or about June 25, 2018, at 1503 Old Orchard Street, West Harrison,

New York, while the insurance policy was in full force and effect, Plaintiff’s Property

was impacted by a vehicle/machinery and sustained damage (the “Wall Impact Loss”).

        16.     By reason of the above-mentioned Wall Impact Loss, the Plaintiff

sustained a loss covered under the Policy in an amount to be determined at trial but

believed at the time of loss to be in excess of two hundred seventy-one thousand, four

hundred twenty-four dollars and thirty-three cents ($271,424.33) (hereinafter “Plaintiff’s

Wall Impact Damages Claim”).

        17.     That out of the Plaintiff’s Wall Impact Damages Claim, Defendant paid

seventy thousand, seventy-four dollars and twelve cents ($70,074.12) towards the claim,

leaving an outstanding claim of two hundred one thousand, three hundred fifty dollars

and twenty-one cents ($201,350.21), less deductible.

                                  ADDITIONAL FACTS

        18.     The Plaintiff(s) notified the Defendant Insurance Company, its subsidiary,

and/or agent, and the authorities of the aforementioned occurrence and of the loss

sustained thereby.

        19.     The Plaintiff(s) has submitted to the Defendant's request for a complete

examination of all the facts and circumstances surrounding the loss, to the extent that

such was requested by Defendant.

        20.     That Plaintiff(s) has satisfied all conditions precedent to the instant suit

and the instant suit is timely.

        21.     At all times mentioned, the Plaintiff(s) has not obtained any other

insurance upon the described property.
         Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 5 of 13


       22.     The Defendant has thus far failed to and/or refused to fully indemnify the

Plaintiff for his total loss to the extent of the applicable policy limits, although a demand

has been made.

       23.     That the within action is timely by virtue of the time to file suit in the

Policy, the tolling of the time to file resulting from the New York State Governor’s

Executive Order 202.8 and subsequent orders, coupled with agreed upon extensions to

file suit afforded by the Defendant.



                  AND AS FOR A FIRST CAUSE OF ACTION
              BREACH OF CONTRACT- THE VANDALISM CLAIM

       24.     Plaintiff repeats and re-alleges all paragraphs and allegations set forth in

this complaint as if fully and completely set forth herein.

       25.     By, inter alia, failing to pay Plaintiff(s) under the Policy to the full extent

of Plaintiff’s Vandalism Loss, Insurance Company has breached its obligation under the

Policy with regard to the Vandalism Loss.

       26.     By reason of Insurance Company's contractual undertaking to Plaintiff(s),

pursuant to the Policy to promptly and properly evaluate and pay claims thereunder, to

the extent of Plaintiff’s loss up to the limits prescribed by the Policy, Insurance Company

owed and continues to owe Plaintiff(s) the duties of good faith and fair dealing in

connection with the parties' contractual relationship.

       27.     In accordance with the aforesaid duties of good faith and fair dealing,

Insurance Company was and is prohibited from undertaking any act which would have

the effect of injuring or destroying Plaintiff’s rights deriving from their contractual

relationship with Insurance Company under the Policy.
         Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 6 of 13


       28.     By failing to pay Plaintiff(s) under the Policy to the full extent of

Plaintiff’s loss, up to the limits of the Policy, despite legal precedent, statutory authority,

the facts of the Loss, and the Defendant’s own observation of the extent and the scope of

the Vandalism Loss, Insurance Company acted in bad faith and breached the duties of

good faith and fair dealing owed to Plaintiff(s).

       29.     Plaintiff(s) has duly demanded payment of its loss under the Policy and

has submitted the supporting proofs of loss, to the extent that same was demanded.

       30.     Insurance Company's actions toward Plaintiff(s) are part of a pattern and

practice by Insurance Company to sell insurance policies to property owners, and then

subsequently take positions which seek only to minimize the loss, without regard for the

policyholder’s actual covered losses, and further delaying and hindering the processing of

legitimate claims, delaying coverage determinations, and forcing policyholders to file suit

to collect insurance proceeds to which they are entitled.

       31.     As a result of Insurance Company's breach, Plaintiff has been damaged

with regard to the Vandalism Loss in an amount to be determined at trial but believed to

be in excess of one million one hundred seventy-three thousand two hundred fifty dollars

and ninety-four cents ($1,173,250.94),

       32.     As a further result of Insurance Company's breach and bad faith,

Plaintiff(s) has suffered additional consequential damages in an amount to be determined

at the time of trial, and pursuant to the Bi-Economy Market, Inc. v. Harleysville Insurance

Company of New York line of cases, but believed to be in excess of five hundred

thousand dollars ($500,000.00).
         Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 7 of 13


       33.     That consequential damages were at all times foreseeable, in that it is

foreseeable that an insured will suffer additional losses when the defendant improperly

minimizes a claim in bad faith.

       34.     That it was both expected and foreseeable that Plaintiff will sustain

consequential damages including, but not limited to, the loss of use and enjoyment of the

property, inability to make repairs due to the lack of insurance funds, the need to procure

alternative funds, lost opportunity costs, stigmatized property, and potential loss of the

property.



                 AND AS FOR A SECOND CAUSE OF ACTION
             DECLARATORY JUDGMENT – THE VANDALISM LOSS


       35.     That Plaintiff repeats and re-alleges all of the allegations set forth above

as if more fully set forth at length herein.

       36.     That notwithstanding the foregoing, by virtue of the above-mentioned

insurance policy between the parties and the breaches by the Defendant, Plaintiff(s) are/is

entitled to a Declaratory Judgment setting forth that Defendant is now and continues to be

bound by, must abide by, and must perform in accordance with all covenants, provisions,

forms, and endorsements as set forth in the above-referenced policy as it pertains to the

subject Vandalism Loss, including but not limited to making payment for the Plaintiff’s

Vandalism Claim to the full extent of the policy limits and payment of recoverable

depreciation, irrespective of the time limits set forth in the Policy.



                  AND AS FOR A THIRD CAUSE OF ACTION
              BREACH OF CONTRACT- THE WALL IMPACT LOSS
         Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 8 of 13


       37.     Plaintiff repeats and re-alleges all paragraphs and allegations set forth in

this complaint as if fully and completely set forth herein.

       38.     By, inter alia, failing to pay Plaintiff(s) under the Policy to the full extent

of Plaintiff’s Wall Impact Loss, Insurance Company has breached its obligation under the

Policy with regard to the Wall Impact Loss.

       39.     By reason of Insurance Company's contractual undertaking to Plaintiff(s)

pursuant to the Policy to promptly and properly evaluate and pay claims thereunder, to

the extent of Plaintiff’s loss up to the limits prescribed by the Policy, Insurance Company

owed and continues to owe Plaintiff(s) the duties of good faith and fair dealing in

connection with the parties' contractual relationship.

       40.     In accordance with the aforesaid duties of good faith and fair dealing,

Insurance Company was and is prohibited from undertaking any act which would have

the effect of injuring or destroying Plaintiff’s rights deriving from their contractual

relationship with Insurance Company under the Policy.

       41.     By failing to pay Plaintiff(s) under the Policy to the full extent of

Plaintiff’s loss, up to the limits of the Policy, despite legal precedent, statutory authority,

the facts of the Loss, and the Defendant’s own observation of the extent and the scope of

the Wall Impact Loss, Insurance Company acted in bad faith and breached the duties of

good faith and fair dealing owed to Plaintiff(s).

       42.     Plaintiff(s) has duly demanded payment of its loss under the Policy and

has submitted the supporting proofs of loss, to the extent that same was demanded.

       43.     Insurance Company's actions toward Plaintiff(s) are part of a pattern and

practice by Insurance Company to sell insurance policies to property owners, and then

subsequently take positions which seek only to minimize the loss, without regard for the
        Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 9 of 13


policyholder’s actual covered losses, and further delaying and hindering the processing of

legitimate claims, delaying coverage determinations, and forcing policyholders to file suit

to collect insurance proceeds to which they are entitled.

       44.      As a result of Insurance Company's breach, Plaintiff has been damaged

with regard to the Wall Impact Loss in an amount to be determined at trial but believed to

be in excess of two hundred one thousand, three hundred fifty dollars and twenty-one

cents ($201,350.21), less deductible.

       45.      As a further result of Insurance Company's breach and bad faith,

Plaintiff(s) has suffered additional consequential damages in an amount to be determined

at the time of trial, and pursuant to the Bi-Economy Market, Inc. v. Harleysville Insurance

Company of New York line of cases, but believed to be in excess of fifty thousand dollars

($50,000.00).

       46.      That consequential damages were at all times foreseeable, in that it is

foreseeable that an insured will suffer additional losses when the defendant improperly

minimizes a claim in bad faith.

       47.      That it was both expected and foreseeable that Plaintiff will sustain

consequential damages including, but not limited to, the loss of use and enjoyment of the

property, inability to make repairs due to the lack of insurance funds, the need to procure

alternative funds, lost opportunity costs, stigmatized property, and potential loss of the

property.



                 AND AS FOR A SECOND CAUSE OF ACTION
            DECLARATORY JUDGMENT – THE WALL IMPACT LOSS
        Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 10 of 13


       48        That Plaintiff repeats and re-alleges all of the allegations set forth above

as if more fully set forth at length herein.

       49.       That notwithstanding the foregoing, by virtue of the above-mentioned

insurance policy between the parties and the breaches by the Defendant, Plaintiff(s) are/is

entitled to a Declaratory Judgment setting forth that Defendant is now and continues to be

bound by, must abide by, and must perform in accordance with all covenants, provisions,

forms, and endorsements as set forth in the above-referenced policy as it pertains to the

subject Wall Impact Loss, including but not limited to making payment for the Plaintiff’s

Wall Impact Claim to the full extent of the policy limits and payment of recoverable

depreciation, irrespective of the time limits set forth in the Policy.



       WHEREFORE, Plaintiff(s) JUSTIN ETZIN demands judgment against

AMERICAN ZURICH INSURANCE COMPANY as follows:

       a.        Under the FIRST Cause of Action, damages in an amount to be

determined at trial believed to be in excess of one million, one hundred seventy-three

thousand, two hundred fifty dollars and ninety-four cents ($1,173,250.94), plus

appropriate interest, plus consequential damages directly resulting from Insurance

Company’s breach and bad faith in the amount of five hundred thousand dollars

($500,000.00).

       b.        Under the SECOND Cause of Action, a Declaratory Judgment setting

forth that Defendant is now and continues to be bound by, must abide by, and must

perform in accordance with all covenants, provisions, forms, and endorsements as set

forth in the above-referenced policy as it pertains to the subject Vandalism Loss,

including but not limited to making payment for the Plaintiff’s Vandalism Loss to the full
        Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 11 of 13


extent of the policy limits and payment of recoverable depreciation, irrespective of the

time limits set forth in the Policy.

        c.      Under the THIRD Cause of Action, damages in an amount to be

determined at trial believed to be in excess of two hundred one thousand, three hundred

fifty dollars and twenty-one cents ($201,350.21), plus appropriate interest, plus

consequential damages directly resulting from Insurance Company’s breach and bad faith

in the amount of fifty thousand dollars ($50,000.00).

        d.      Under the FOURTH Cause of Action, a Declaratory Judgment setting

forth that Defendant is now and continues to be bound by, must abide by, and must

perform in accordance with all covenants, provisions, forms, and endorsements as set

forth in the above-referenced policy as it pertains to the subject Wall Impact Loss,

including but not limited to making payment for the Plaintiff’s Wall Impact Claim to the

full extent of the policy limits and payment of recoverable depreciation, irrespective of

the time limits set forth in the Policy.

        e.      Appropriate interest, the costs and disbursements of this action, reasonable

attorneys’ fees, and such other and further relief as the Court deems just and proper.

        f.      PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES.

Dated: Great Neck, New York
       August 14, 2020
                                              Yours, etc.,

                                              GREENBLATT & AGULNICK, P.C.


                                              By:____________________________
                                                     Scott E. Agulnick (SA1880)
                                              Attorney for Plaintiff(s)
                                              JUSTIN ETZIN
                                              55 Northern Blvd., Suite 302
                                              Great Neck, New York 11021
                                              Tel: (718) 352- 4800
       Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 12 of 13


                                    Fax: (718) 732- 2110




Defendant’s Address:

American Zurich Insurance Company
1299 Zurich Way,
Schaumburg, Illinois 60196
        Case 7:20-cv-06551 Document 1 Filed 08/18/20 Page 13 of 13


Civil Action No: 7:20-cv-6551
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTIN ETZIN,

                                       Plaintiff(s),
                         -against-

AMERICAN ZURICH INSURANCE COMPANY,

                                       Defendant(s).


                    COMPLAINT WITH JURY DEMAND


                      GREENBLATT & AGULNICK, P.C.
                           Attorneys for PLAINTIFF(s)
                    Office and Post Office Address, Telephone
                          55 NORTHERN BLVD., STE. 302
                         GREAT NECK, NEW YORK 11021
                              TEL: (718) 352- 4800
                              FAX: (718) 732- 2110

 “WE DO NOT ACCEPT SERVICE BY ELECTRONIC TRANSMISSION
                         (FAX)”


To:

Attorney(s) for DEFENDANT(S)

                       Certification pursuant to FRCP 11
It is hereby certified that, to the best of the undersigned’s knowledge, information and
belief, formed after an inquiry reasonable under the circumstances, the presentation of
the paper and/or the contentions herein are not frivolous as defined in FRCP 11.

               08/14/2020                     __________________________
                 Dated                         Scott E. Agulnick (SA1880)

Service of a copy of the within                                      is hereby admitted

………………………………………………………………………………
                 Attorney(s) for
